DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This apparition is a DIV of 12/842,695 (now abandoned), which has PRO 61/229,181 filed on 07/28/2009.

Claim Objection
	Claim 1 and 11 are objected for typo error.  The claims recite “generating, by the vendor computer system, a postage value indicium identifier such that the postage value indicium identifier comprises (i) the trackable portion of the postage tracking identifier and (ii) data representing a price associated with the postage transaction, thereby enabling the vendor computer system to identify the postage transaction using (i) the postage value indicium identifier without the postage tracking identifier or (i) the postage tracking identifier without the postage value indicium identifier”.  The last “(i)” should be “(ii”).

Claim Rejection – 35 U.S.C. 112
Claim 8-10 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  These newly added claims recite transaction with an “unfunded account”, but the original specification does not support this feature.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards retrieving transaction data from a postage vendor system database, generating a postage tracking identifier and a postage value indicium, and printing the postage tracking identifier and the postage value indicium in barcode form on a mail piece.  The concept is clearly related to fundament economic practices.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards retrieving transaction data from a postage vendor system database, generating a postage tracking identifier and a postage value indicium, and printing the postage tracking identifier and the postage value indicium in barcode form on a mail piece.  The concept comprises obtaining a carrier specific tracking identifier, generating a postage tracking identifier which contains the carrier-specific tracking identifier (i.e. adding more letters/digits to the carrier-specific tracking identifier), allocating the postage tracking identifier in a database, generating a postage value indicium, and causing the postage tracking identifier and the postage value indicium to be printed on a mail piece.  Retrieving transaction data, generating identifier and indicium to be printed on mail piece is a longstanding and fundamental economic practice in our society.  Thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using a generic computer system (i.e. a vendor computer system associated with a postage vendor) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping, since the present claims are not directed to improve the functionality of computer or other technology.  Accordingly, this claim recites an abstract idea.
Prong Two
The present claims only recite a vendor computer system associated with a postage vendor as additional element.  The additional elements are claimed to perform basic computer functions, such as obtaining a carrier specific tracking identifier (i.e. receiving data over a network, and retrieving stored information), generating a postage tracking identifier based on the carrier-specific tracking identifier (i.e. receiving, processing, and storing data), allocating a trackable portion of the postage tracking identifier in a database (i.e. receiving, processing, and storing data), generating a postage value indicium (i.e. receiving, processing, and storing data), and printing the postage tracking identifier and the postage value indicium in barcode form on a mail piece.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The claimed invention merely relies on existing computer technology to retrieve data, generating data and print them in existing forms of barcode so then generated data is readable by various existing computer systems.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a vendor computer system associated with a postage vendor as additional element.  The additional elements are claimed to perform basic computer functions, such as obtaining a carrier specific tracking identifier (i.e. receiving data over a network, and retrieving stored information), generating a postage tracking identifier based on the carrier-specific tracking identifier (i.e. receiving, processing, and storing data), allocating a trackable portion of the postage tracking identifier in a database (i.e. receiving, processing, and storing data), generating a postage value indicium (i.e. receiving, processing, and storing data), and printing the postage tracking identifier and the postage value indicium in barcode form on a mail piece.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection under 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-6, 11, and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynch (Pub. No.: US 2010/0235303), in view of Ryan JR et al. (Pub. No.: US 2005/0065897) and Leon et al. (Patent No.: US 8,510,233).
 	As per claim 1 and 11, Lynch teaches a system for facilitating transaction data retrieval from a postage vendor system database via label generation with multiple representations of a postage tracking identifier portion, the system’s operations comprising:
 	obtaining, by a vendor computer system associated with a postage vendor, a carrier-specific tracking identifier unique within a carrier computer system with respect to accounts recognized by the carrier computer system (see paragraph 0005, “The user interface device is receptive of destination address information and tracking/confirmation information for the package”; also see paragraph 0020-0021 and 0040, “At step 703, the process includes receiving tracking/confirmation information 16 for the package at the vendor server 150”);
 	generating, by the vendor computer system, based on the carrier-specific tracking identifier, a postage tracking identifier such that i) the postage tracking identifier comprises the carrier-specific tracking identifier and (ii) the postage tracking identifier is allocated to a postage transaction and enables a mail piece associated with the postage transaction to be tracked within the carrier computer system (see paragraph 0020-0021, “If the user desires to proceed…the user workstation 75 may generate a shipping label 170, such as via the printer 110…the shipping label 170 may include…tracking/confirmation information 16”);
 	allocating, by the vendor computer system, a trackable portion of the postage tracking identifier to the postage transaction in one or more databases of the vendor computer system (see paragraph 0037, 0040, “At step 703, the process includes receiving tracking/confirmation information 16 for the package at the vendor server 150…At step 705, the process includes storing the consolidated shipping information in a machine-readable storage medium, such as within the server 150”);
 	generating, by the vendor computer system, a postage value indicium identifier such that the postage value indicium identifier comprises (ii) data representing a price associated with the postage transaction, thereby enabling the vendor computer system to identify the postage transaction using (i) the postage value indicium identifier without the postage tracking identifier or (ii) the postage tracking identifier without the postage value indicium identifier (see paragraph 0017 and 0022, “The payment information 12 may be encoded within a postage indicia”; also see paragraph 0026); and
causing, by the vendor computer system, an end-user computer to be enabled to print the postage value indicium identifier as a first barcode on a first mail piece and the postage tracking identifier as a second barcode on a different portion of the first mail piece than the first barcode such that the trackable portion of the postage tracking identifier is represented at least twice on separated portions of the first mail piece (see FIG. 1, item 12 is the first barcode that indicates postage value, item 16 is the second barcode that contains the tracking identifier; also see paragraph 0016, 0021-0022, 0026).
Examiner notes however, Lynch does not explicitly teach the postage tracking identifier having a length longer than the carrier-specific tracking identifier; and postage value indicium identifier comprises (i) the trackable portion of the postage tracking identifier.
Ryan teaches the postage tracking identifier having a length longer than the carrier-specific tracking identifier (see paragraph 0038, “the other unique identifiers such as a combination of the PLANET code and POSTNET code may be used as can the combination of a postage meter serial number and ascending postage register”; PLANET code is a tracking identifier, and it is used in combination with a postage meter serial number that represents the postage vendor, to form an unique tracking identifier for the mail piece; also see paragraph 0097 and claim 9).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lynch with teaching from Ryan to include the postage tracking identifier having a length longer than the carrier-specific tracking identifier.  The modification would have been obvious, because it is merely applying a known technique (i.e. adding more information to carrier’s tracking identifier to form a new unique identifier) to a known system (i.e. postage printing system) ready to provide predictable result (i.e. allow the postage vendor to be identified from scanning the tracking identifier).
Leon teaches postage value indicium identifier comprises (i) the trackable portion of the postage tracking identifier and (ii) data representing a price associated with the postage transaction, thereby enabling the vendor computer system to identify the postage transaction using (i) the postage value indicium identifier without the postage tracking identifier or (ii) the postage tracking identifier without the postage value indicium identifier (see claim 13, “wherein the postage indicium comprises at least one of : a date, a time, a component registration number, a user number, an item source address, an item destination address, a mailing class, a postage value for the item, a weight for the item, a size of the envelope of the item, a number of letter pages in the items, a postage indicia serial number, a digital signature, zip code, tracking information, and  special service information”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lynch with teaching from Leon to include the postage value indicium identifier comprises (i) the trackable portion of the postage tracking identifier.  The modification would have been obvious, because it is merely applying a known technique (i.e. adding tracking information to postage indicium) to a known system (i.e. postage printing system) ready to provide predictable result (i.e. allow tracking information to be retrieved even in the situation where the tracking barcode is damaged).
	As per claim 3 and 13, Lynch does not explicitly teach wherein the postage tracking identifiers include at least a portion that allows the vendor to be identified by the carrier computer system.
Ryan teaches the postage tracking identifiers include at least a portion that allows the vendor to be identified by the carrier computer system (see paragraph 0038, “the other unique identifiers such as a combination of the PLANET code and POSTNET code may be used as can the combination of a postage meter serial number and ascending postage register”; PLANET code is a tracking identifier, and it is used in combination with a postage meter serial number that represents the postage vendor, to form an unique tracking identifier for the mail piece; also see paragraph 0097 and claim 9).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lynch with teaching from Ryan to include the postage tracking identifiers include at least a portion that allows the vendor to be identified by the carrier computer system.  The modification would have been obvious, because it is merely applying a known technique (i.e. adding more information to carrier’s tracking identifier to form a new unique identifier) to a known system (i.e. postage printing system) ready to provide predictable result (i.e. allow the postage vendor to be identified from scanning the tracking identifier).
 	As per claim 4 and 14, Lynch teaches wherein the first barcode and the second barcode are of different types (see FIG. 1, item 12 is a 2D barcode and item 16 is a 1D barcode; also see paragraph 0016).
 	As per claim 5 and 15, Lynch teaches wherein the first barcode is a 1D barcode and the second barcode is a 2D barcode (see FIG. 1, item 12 is a 2D barcode and item 16 is a 1D barcode; also see paragraph 0016).
 	As per claim 6 and 16, Lynch teaches wherein the trackable portion comprises a barcode selected from the group consisting of: a delivery confirmation barcode, an express mail tracking barcode, or a customs barcode (see FIG. 1 item 16 and paragraph 0016).
 	
Claim 2 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynch (Pub. No.: US 2010/0235303), in view of Ryan JR et al. (Pub. No.: US 2005/0065897) and Leon et al. (Patent No.: US 8,510,233), further in view of Gravell et al. (Patent No.: US 7,203,666).
	As per claim 2 and 12, Lynch teaches wherein the system’s operations further comprise: generating, by the vendor computer system, a postage vendor file containing trackable portions of postage tracking identifiers generated over a time period (see paragraph 0016, 0024, and 0034).  However, Lynch does not teach periodically uploading, to the carrier computer system, the postage vendor file for processing by the carrier computer system.
	Gravell teaches periodically uploading, to the carrier computer system, the postage vendor file for processing by the carrier computer system (see column 11 line 1-35, “At some predetermined interval, for example daily, at step 330, Data Center 30 notifies the Postal Service of the total postage amount for each meter ID (PSA) and origin zip combination by forwarding the historical record to the Postal Service”; postage meter transaction record is postage vendor file).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lynch with teaching from Gravell to include generating, by the vendor computer system, a postage vendor file; periodically uploading, to the carrier computer system, the postage vendor file for processing by the carrier computer system.  The modification would have been obvious, because it is merely applying a known technique (i.e. periodically transmitting postage meter record to carrier computer) to a known system (i.e. postage printing system) ready to provide predictable result (i.e. allow the carrier to audit or refund the postage vendor).

Claim 7 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lynch (Pub. No.: US 2010/0235303), in view of Ryan JR et al. (Pub. No.: US 2005/0065897) and Leon et al. (Patent No.: US 8,510,233), further in view of DeLa Vergne (Pub. No.: US 2005/0184140).
	As per claim 7 and 17, Lynch does not teach the first mail piece comprises a return mailer, and the postage value indicium identifier data representing the price associated with the postage transaction represents a cost of shipping the return mailer from a third party location to the postage vendor.  On the other hand, the limitation, wherein the carrier computer system only charges the postage vendor for the transaction in the event that the first mail piece is identified as present in the mail stream by the carrier computer system, does not carry patentable weight.  Charging the postage vendor when postage label is created vs. when postage label is scanned by carrier is purely a business decision.  There is no improvement in terms of technology.
	DeLa Vergne teaches the first mail piece comprises a return mailer, and the postage value indicium identifier data representing the price associated with the postage transaction represents a cost of shipping the return mailer from a third party location to the postage vendor (see paragraph 0190).

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lynch with teaching from DeLa Vergne to include the first mail piece comprises a return mailer, and the postage value indicium identifier data representing the price associated with the postage transaction represents a cost of shipping the return mailer from a third party location to the postage vendor.  The modification would have been obvious, because it is merely applying a known technique (i.e. including a return mailer) to a known system (i.e. postage system) ready to provide predictable result (i.e. provide convenience to user for returning mail).
	No prior art rejection is cited for claims 8-10 and 18-20, since no relevant prior art is found.  However, the original specification does not support the concept of transaction with a “unfunded account”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JUL-2022